PER CURIAM.
This is an. appeal by the plaintiff Felix Montano from an adverse final summary judgment entered in favor of the defendant Florida Insurance Guaranty Association in an action to collect uninsured motorist benefits. We affirm based on a holding that (a) the claim was time barred under Sections 95.11(5)(d), 631.68, Florida Statutes (1987), because, without dispute, the instant action was filed approximately twenty (20) months after the deadline set for such claims by a Florida circuit court order of liquidation involving the plaintiff’s insolvent insurer. Beyond that, we are not persuaded by the plaintiff’s due process denial claims because (1) the plaintiff had constructive notice by publication of the aforesaid circuit court order, (2) the plaintiff made no evidentiary showing below that he had no actual knowledge of said order, and (3) the plaintiff conceded below that he had actual knowledge of his insurer’s insolvency. See First Fed. Sav. & Loan Ass’n v. Fisher, 60 So.2d 496, 499 (Fla.1952); Symons Corp. v. Tartan-Lavers Delray Beach, Inc., 456 So.2d 1254, 1257 (Fla. 4th DCA 1984); Applefield v. Commercial Standard Ins. Co., 176 So.2d 366, 377 (Fla. 2d DCA 1965), cert. denied, 183 So.2d 209 (Fla.1965); cf. Mall Bank v. State ex rel. Dept. of Ins., 506 So.2d 460 (Fla. 1st DCA), rev. denied, 518 So.2d 1276 (Fla.1987).
AFFIRMED.